Case 2:18-cv-10338-BAF-MKM ECF No. 11 filed 07/20/20               PageID.577      Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JOHN K. DORSEY, #426189,

       Petitioner,                                        Civil Action No. 18-CV-10338

vs.                                                       HON. BERNARD A. FRIEDMAN

LORI GIDLEY,

      Respondent.
_________________________/

  OPINION AND ORDER DISMISSING WITHOUT PREJUDICE PETITIONER’S
 APPLICATION FOR A WRIT OF HABEAS CORPUS, DENYING A CERTIFICATE
   OF APPEALABILITY, AND DENYING LEAVE TO PROCEED ON APPEAL
                       IN FORMA PAUPERIS

              This is a pro se habeas case brought pursuant to 28 U.S.C. § 2254. Petitioner

was convicted of being a felon in possession of a firearm, carrying a concealed weapon, and

possessing a firearm during the commission of a felony, second offense, following a jury trial

in Wayne County Circuit Court. On October 3, 2014, he was sentenced to five years probation

on the felon in possession and carrying a concealed weapon convictions and to five years

imprisonment on the felony firearm conviction. Petitioner raises claims concerning trial

counsel’s failure to seek suppression of the gun evidence and the trial court’s questioning of

a defense witness.

              When petitioner instituted this action in 2018, he was confined at the Central

Michigan Correctional Facility in St. Louis, Michigan. The Court issued a Notice Regarding

Parties’ Responsibility to Notify Court of Address Changes on February 9, 2018. Respondent

filed an answer and the state court record in August 2018. Petitioner did not file a reply. The

Court has since discovered that petitioner was discharged from his sentences on October 2,
Case 2:18-cv-10338-BAF-MKM ECF No. 11 filed 07/20/20                     PageID.578       Page 2 of 3



2019, and is no longer in state custody. See Offender Profile, Michigan Department of

Corrections          Offender         Tracking         Information        System          ("OTIS"),

http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=426189. In the interim, petitioner

has not contacted the Court, and the Court has no known address for him.

                 This Court’s Local Rule 11.2 states:

                 Every attorney and every party not represented by an attorney
                 must include his or her contact information consisting of his or
                 her address, e-mail address, and telephone number on the first
                 paper that person files in a case. If there is a change in the contact
                 information, that person promptly must file and serve a notice
                 with the new contact information. The failure to file promptly
                 current contact information may subject that person or party to
                 appropriate sanctions, which may include dismissal, default
                 judgment, and costs.

Pro se litigants have the same obligation as an attorney to notify the Court of a change of

address. “[Petitioner] has the duty to inform the court of any address changes, and it is not

incumbent upon this Court or its staff to keep track of Petitioner’s current address.” Thompkins

v. Metrish, No. 2:07-CV-12; 2009 WL 2595604, at *1 n.1 (W.D. Mich. Aug. 20, 2009) (internal

quotation marks and citation omitted). Additionally, the Court may dismiss a case for “failure

of the plaintiff to prosecute or to comply with these rules or any order of the court.” Fed. R.

Civ. P. 41(b).

                 In the present case, petitioner was discharged from his sentences and released

from state custody in October 2019, but he has not provided the Court with updated contact

information or taken any action to prosecute the matter since filing his petition in January 2018.

His case is therefore subject to dismissal pursuant to E.D. Mich. LR 11.2 and Fed. R. Civ. P.

41(b). Accordingly,


                                                   2
Case 2:18-cv-10338-BAF-MKM ECF No. 11 filed 07/20/20                           PageID.579        Page 3 of 3



                 IT IS ORDERED that petitioner’s application for a writ of habeas corpus is

denied without prejudice.



                 IT IS FURTHER ORDERED that no certificate of appealability shall issue

because petitioner has not made a substantial showing of the denial of any of his constitutional

rights. Nor may he proceed on appeal in forma pauperis, as no appeal in this matter could be

taken in good faith.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: July 20, 2020                                Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 20, 2020.

 John Dorsey, #426189                                s/Johnetta M. Curry-Williams
 Central Michigan Correctional Facility              Case Manager
 320 N. Hubbard
 St. Louis, MI 48880




                                                       3
